Citation Nr: 1114682	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUE
 
Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from October 1961 to October 1964, from September 1965 to July 1972, and from January 1974 to August 1985.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  The decision granted entitlement to service connection for depression and assigned an initial 10 percent evaluation, effective December 2005, and denied service connection for PTSD.  The Veteran appealed both the initial evaluation for depression and the denial of service connection for PTSD.
 
The Veteran appeared at a Board hearing via video conference in March 2009 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.
 
In an April 2008 rating decision, a Decision Review Officer granted a 50 percent evaluation for depression effective March 1, 2008.
 
In an April 2009 decision, the Board granted entitlement to service connection for posttraumatic stress disorder, and remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and  a current examination.  

The AMC/RO completed the additional development as directed, and in a June 2010 rating decision evaluated posttraumatic stress disorder, with a major depressive disorder as 70 percent disabling, effective December 15, 2005, and returned the case to the Board for further appellate review.
 
 

FINDINGS OF FACT
 
1.  The AMC/RO completed the additional development as directed in the April 2009 Board remand.
 
2.  The preponderance of the evidence shows the Veteran's PTSD symptoms have not caused total occupational and social impairment at any time during the initial rating period.
 
 
CONCLUSION OF LAW
 
The requirements for an initial evaluation higher than 70 percent for PTSD with major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126.
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
 
The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.
 
Analysis
 
The history of the Veteran's claim is noted above in the Introduction.  VA received his claim for benefits in December 2005.  In as much as the AMC/RO assigned an initial 70 percent rating, the Board will test for whether the Veteran's symptoms have caused total impairment at any time during the rating period.
 
The scheduler rating criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.
 
A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Global assessment of functioning scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Global assessment of functioning scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See also 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].
 
The preponderance of the evidence of record shows the Veteran's symptoms have not met or approximated the 100 percent criteria.  The Board initially notes that, even prior to the grant of entitlement to service connection for PTSD examination reports note that depression is the appellant's most serious symptom.  The June 2009 VA examiner confirmed that fact and that the prior examinations addressed all of the Veteran's symptoms.
 
The Board finds that while the Veteran's symptoms are chronic and serious, they have not caused total occupational and social impairment.  The examination reports note that his symptoms include flashbacks, sleep disturbance, nightmares, intrusive thoughts, anxiety, irritability, and depression.  A June 2009 VA examination report noted auditory hallucinations.  The March 2008 examination report notes that, on a scale of 1 to 10, the Veteran assessed his depression as 9/10.  Significantly, however, the Veteran is employed full time as a custodian at a postal facility and, while he reports having missed time from work due to his irritability and depression, he has in fact worked full time throughout the rating period.  VA outpatient records do note that the Veteran's ability to work was impacted by a knee disability, but all mental health entries and the Compensation and Pension examination reports note his continued employment.  In the interest of brevity, the Board will not set forth the findings at clinical examination exhaustive detail but sufficiently so that the Veteran will understand the basis for the Board's findings.  See 38 U.S.C.A. § 7104(d)(1).
 
The August 2006 examination report notes the Veteran reported low interest, low mood, low energy, disrupted sleep, and difficulty with memory and concentration.  He reported having worked as a custodian at a postal facility since around 1997, but he also reported that the quality of his work was impacted by his depression and other posttraumatic stress disorder symptoms.  The Veteran noted having had altercations with his supervisor, and that at times he felt like choking him.  

Mental status examination revealed the Veteran exhibited appropriate behavior during the interview, he was cooperative, and he used good eye contact.  He was oriented to person, time, and place, and he was conscious and alert.  His affect was anxious and somewhat constrained but was appropriate to the content of his thoughts.  There was no evidence of a formal thought disorder.  The Veteran's mood was anxious and depressed.  There was no evidence of perceptual distortions in the form of delusions or hallucinations.  His thought process was generally logical and coherent.  Although the Veteran reported feeling like choking people at work, he denied any current suicidal or homicidal thought.  The examiner noted that impulse control was generally good, and judgment and insight were fair to good.  Although work and social relationships were impaired, the Veteran was able to attend to his activities of daily living.  In addition to the stress of his PTSD symptoms on the appellant's marriage, the examiner also noted the Veteran's erectile dysfunction also increased stress on the marital relationship.  The examiner assigned a global assessment of functioning score of 48.

VA outpatient counseling records show the Veteran's PTSD symptoms to essentially have manifested as noted at the August 2006 examination.  There were instances of increased irritability, but also instances when the Veteran's mood was brighter than usual.  His prescribed medications were noted to help to some extent.  A December 2006 entry noted emotional numbing and feeling emotionally distant from his family and work.  In February 2007, however, he reported that his medications were helping, and the psychologist noted the Veteran appeared less depressed and less irritable.  He did not represent a threat to himself or others.  A Global Assessment of Functioning of 47 was assigned.  This was essentially the assessment in April 2007, though tensions between the Veteran and his wife were noted.  He denied any suicidal and homicidal ideation.
 
As noted earlier in this decision, the March 2008 examination report notes the Veteran assessed his depression as 9/10 most of the time, and he had withdrawn from his wife.  The examiner noted that his spouse accompanied the Veteran, and it was clear they were estranged.  The Veteran reported he no longer had any interest in sex or other things.  His wife reported he was irritable all of the time, and was socially withdrawn save for church attendance.  The Veteran reported there were very few days where he really wanted to do anything.  He described that there were days when he would scream at work, but he had learned to remove himself from the presence of his co-workers so he could do it in private.  The Veteran also reported longstanding, albeit fleeting, suicidal ideation .  He reported praying to seek spiritual comfort.  He gave no indication of a past or present inclination to act on his suicidal thoughts.  The Veteran reported that he was unproductive at work, which contributed to his symptoms.  He did report going to work every day but he stated that he did not do anything.  The examiner noted that the Veteran was on light duty because of his physical disabilities, which contributed to his lack of productivity.  The Veteran reported that he was isolated at work, and that his employer had accommodated his situation, but he did not know how much longer that would last.  The Veteran's wife reported that, while they attended church together, he tended to isolate at home.
 
The Veteran's impairment is clearly serious, but the preponderance of the evidence shows his PTSD has not caused total impairment.  Although the Veteran reported he was not productive at work, and he implied his employer essentially tolerated or carried him, the evidence also shows the Veteran is able and willing to report to work most days and in fact does show up for work.  The Veteran's impulse control was intact despite serious symptomatology, as shown by the fact he reported that he withdrew to a secluded area to release his anger and frustration by screaming.  The outpatient records and the last examination show this has continued to be the case.
 
A May 2008 outpatient entry notes the Veteran's mood was depressed but improved since the last session.  He denied any suicidal or homicidal ideation, and there was no evidence of a thought disorder.  An entry later in May 2008 notes he was continuing to deal with his reported symptoms, and he was working in a light duty status.  In July 2008, the Veteran continued to deny any psychotic symptoms.  One of the Veteran's main stressors was pain from his other disabilities.  

In December 2008, the examiner noted that the Veteran's condition was stable with partial symptomatic relief.  In February 2009, the Veteran reported that he struggled daily with his symptoms, and he compared himself to a clown: at the end of the day he removed his makeup to reveal who he really is.  He noted his faith helped him to cope with his symptoms.
 
The Board remanded the case in April 2009, so the Veteran's PTSD symptomatology could be included in his rated symptoms.  The June 2009 examination report notes that the examiner determined the Veteran's depression was secondary to his PTSD, and that the prior examinations had in fact included that in the assessments.
 
The examiner opined that the Veteran's severe anhedonia significantly interfered with the Veteran's daily activities, both inside and outside the home.  He had no interest in engaging with others or attending family affairs.  The examiner noted that the Veteran was still able to attend to his hygiene and to eat and dress appropriately.  The examiner noted the Veteran's serious symptoms and the fact that he was barely able to adapt to his work environment.  As serious as the Veteran's symptoms are they are not reflective of total impairment.  The Veteran was still working in a light duty status, and that he missed three to four days a month due to intense feelings of anxiety and nervousness, which precludes a finding of total impairment as concerns occupational impairment.  The Veteran reported suicidal and homicidal ideation on a daily basis but denied having a plan or intent to act on either.  The appellant indicated that he expended a lot of energy to avoid exploding and hurting someone.  As noted earlier, the appellant removes himself from the immediate area or goes home.  He reported that his supervisor was very understanding and at times encouraged him to go somewhere and calm himself.
 
The examiner assigned a Global Assessment of Functioning of 45 and noted the Veteran's symptoms were serious.  Nonetheless, as noted, the findings did not show total impairment.  The Veteran remained employed irrespective of the quality of his daily productivity.  He reported a contentious relationship with a new supervisor, whom he desired to harm, but he managed to control that emotion by removing himself.  Mental status examination revealed that the appellant did report auditory hallucinations, but there was no evidence of a formal thought disorder or communication impairment.  The Veteran's thought processes were linear and goal oriented.  His memory was generally intact, and he was alert and oriented to person, place, and time.
 
In light of the above, the Board finds the preponderance of the evidence shows the 70 percent rating to compensate the Veteran for his current functional loss due to his serious PTSD symptoms.  38 C.F.R. § 4.7.  The evidence shows that the criteria for a total rating have not been met or approximated because the Veteran maintains the capacity to function-albeit minimally, in his work environment.  There is no evidence of a formal thought disorder or inability to control his impulses, to name two of the missing critical  criteria of the 100 percent rating criteria.  Thus, the Board finds the Veteran's posttraumatic stress disorder has more nearly approximated a 70 percent rating throughout this initial rating period.  38 U.S.C.A. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.
 
The Board has considered the propriety of a referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The evidence of record shows the rating criteria for the Veteran's posttraumatic stress disorder adequately describe the symptoms and severity of this disorder and address it with the scheduler criteria thereunder.  This means the Veteran's disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, referral for extraschedular consideration is not indicated.  38 C.F.R. § 3.321(b)(1).
 
In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Finally, the Board takes this opportunity to advise the appellant that should his symptoms increase in severity, or should they preclude his performance of substantially gainful employment, he should inform VA.  His disability would then be reevaluated based on the evidence available at that time.

 
ORDER
 
Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


